NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3825-16T2

VICTOR CAMPOS,

        Plaintiff-Appellant,

v.

MIGUEL CRUZ and CITY OF
PASSAIC,

     Defendants-Respondents.
______________________________

              Submitted May 24, 2018 – Decided July 12, 2018

              Before Judges Mayer and Mitterhoff.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Docket No. L-
              3602-15.

              Mallon & Tranger, attorneys for appellant
              (Randall L. Tranger, of counsel; M. Anthony
              Barsimanto, on the brief).

              Law Offices of William E. Staehle, attorneys
              for respondents (Stephen C. Cahir, on the
              brief).

PER CURIAM

        Plaintiff Victor Campos appeals from the trial court's March

28, 2017, order of summary judgment dismissing his claims as barred
by the New Jersey Workers' Compensation Act, N.J.S.A. 34:15-1 to

-142 (the Act).   We affirm.

     This case arises from a December 23, 2013 car accident in

which defendant Miguel Cruz (Cruz) ran a red light and struck

plaintiff's vehicle.    Both plaintiff and Cruz are employees of

defendant of City of Passaic (City).      Plaintiff works for the

City's Department of Public Works (DPW), and defendant is a Passaic

police officer. On the date of the accident, plaintiff was working

at City Hall when he began to feel ill.     He decided to go home

early; however, in order to do so he first had to return to the

DPW office to notify his employer that he was finished for the day

and to complete paperwork for his supervisor to sign. The accident

happened as plaintiff was en route from City Hall to the DPW

office.

     On January 15, 2014, plaintiff filed an "Employee's Claim

Petition" seeking workers' compensation benefits from the City.

On October 21, 2015, plaintiff filed suit against defendants Miguel

Cruz and the City.   On June 13, 2016, the parties to the workers'

compensation action agreed to an "Order Approving Settlement with

Dismissal" pursuant to N.J.S.A. 34:15-20 (Section 20).

     The trial court dismissed plaintiff's complaint on summary

judgment, finding plaintiff's claims were barred by Section 8 of

the Act because he received workers' compensation benefits.        In

                                 2                          A-3825-16T2
addition, the judge found that plaintiff was acting in the scope

of his employment with the City at the time of the accident.           This

appeal ensued.

       On appeal, plaintiff asserts the trial judge erred in finding

that at the time of the accident he was acting in the scope of his

employment.    Plaintiff asserts that he stopped working when he

left   City   Hall.   Plaintiff   claims   that   he    was   returning   to

headquarters solely for a personal purpose, i.e., to fill out

paperwork so he could go home.         In addition, plaintiff asserts

that the settlement of his claim pursuant to Section 20 does not

bar a third-party claim against his employer, as it was not

dispositive of the issue of compensability.1

       In reviewing orders for summary judgment, an appellate court

uses the same standard as the trial court.             Globe Motor Co. v.

Igdalev, 225 N.J. 469, 479 (2016); Prudential Prop. & Cas. Ins.

Co. v. Boylan, 307 N.J. Super. 162, 167 (App. Div. 1998).                 We

decide first whether there was any genuine issue of material fact.

If there was not, we then decide whether the trial court's ruling

on the law was correct.     Walker v. Atl. Chrysler Plymouth, 216
N.J. Super. 255, 258 (App. Div. 1987).            Because the issues on


1
  We will not address defendants' arguments concerning the injury
threshold in N.J.S.A. 59:9-2(d). The trial court made no findings
on the issue.


                                   3                               A-3825-16T2
appeal are primarily legal in nature, our review of the trial

court's legal rulings are de novo.               Estate of Hanges v. Metro.

Prop. & Cas. Ins. Co., 202 N.J. 369, 382-83 (2010); see also

Manalapan Realty LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995) ("A trial court's interpretation of the law and the legal

consequences that flow from established facts are not entitled to

any special deference.").

     In New Jersey, it is well settled that workers' compensation

laws provide an "expeditious and certain remedy for employees who

sustain work injuries by the statutory imposition of absolute but

limited and determinate liability upon the employer."                   Wilson v.

Faull, 27 N.J. 105, 116 (1958) (citing Cardillo v. Liberty Mutual

Ins. Co., 330 U.S. 469 (1947)).             The statutory scheme represents

a compromise whereby "[t]he employee surrenders his right to seek

damages   in   an   action   at   law       in   return   for   swift    recovery

independent of proof of fault." Ibid. Pursuant to N.J.S.A. 34:15-

8:

           If an injury or death is compensable under
           this article, a person shall not be liable to
           anyone at common law or otherwise on account
           of such injury or death for any act or omission
           occurring while such person was in the same
           employ as the person injured or killed, except
           for intentional wrong.

     The statute grants absolute immunity to employers from common

law negligence suits by employees.               Cellucci v. Bronstein, 277

                                        4                                 A-3825-16T2
N.J. Super. 506, 518 (App. Div. 1994); see also McDaniel v, Lee,

419   N.J.   Super.   482,   490   (App.    Div.   2011)    ("The   statute's

exclusivity bar also prohibits an injured employee's legal action

to recover for injuries caused by a fellow employee.") (citing

Basil v. Wolf, 193 N.J. 38, 53 (2007)).

      In order to be compensable under the Act, thereby invoking

the statutory bar, an employee must be acting in the scope of his

or her employment at the time of the accident.             N.J.S.A. 34:15-7.

Whether plaintiff in this case was acting in the scope of his

employment requires a determination of when plaintiff left work.

N.J.S.A. 34:15-36 provides in pertinent part:

             Employment shall be deemed to commence when
             an employee arrives at the employer's place
             of employment to report for work and shall
             terminate when the employee leaves the
             employer's place of employment, excluding
             areas not under the control of the employer;
             provided, however, when the employee is
             required by the employer to be away from the
             employer's place of employment, the employee
             shall be deemed to be in the course of
             employment when the employee is engaged in the
             direct performance of duties assigned or
             directed by the employer . . . .

             [(Emphasis added).]

      On the date of the accident, plaintiff had driven his car to

the City Hall location where he was performing maintenance work.

He left that location, not to go home, or to go to lunch, or to

accomplish some personal errand.           He left the City Hall location

                                     5                                A-3825-16T2
to go to the DPW office, to submit paperwork in order to take a

half-day off.   Only after completing the paperwork required by his

employer was he permitted to leave work to go home.     His return

to the DPW office was thus in the performance of duties "assigned

or directed by the employer" at the time of the accident.        See

Ward v. Davidowitz, 191 N.J. Super. 518, 523-524 (App. Div. 1983)

("the determining element of compensability rests upon the direct

performance of duties assigned or directed by the employer rather

than on the place of employment.").       That plaintiff was not

physically at his workplace when the accident occurred is thus of

no moment.   Indeed, as a DPW worker, plaintiff could have been

working in any part of the City when he was involved in the

accident.

     The cases cited by plaintiff are inapposite as involving

situations in which the employee had clearly left work at the time

of the accident.    See, e.g., Mule v. New Jersey Mfrs. Ins. Co.,

356 N.J. Super. 389, 397-98 (App. Div. 2003) (holding the employee

was not acting in the scope of employment after he left for a

picnic at 1 p.m. and was not expected to return but returned to

place of employment around 8:15 p.m. in order to shower and change

his clothes); Zahner v. Pathmark Stores Inc., 321 N.J. Super. 471,

480-81 (App. Div. 1999) (holding a cashier not acting in the scope

of employment after she "punched out" for the day but remained in

                                 6                          A-3825-16T2
the store to do food shopping); Sparrow v. La Cachet, 305 N.J.

Super. 301, 306-07 (App. Div. 1997) (holding a beautician who was

told to go home was not acting in the scope of employment when she

remained on the premises to have a facial for her own personal

benefit).

       In this case, we reject plaintiff's argument that he was

returning to headquarters for a purely personal reason.             The City

had a policy requiring him to fill out paperwork prior to going

home for the day.      Plaintiff was complying with that policy as

directed by his employer.       The trial court was therefore correct

in finding that plaintiff's work day did not end until he completed

the employer-required paperwork permitting him to take a half-day

off.    Based on that finding, there was no error in the court's

determination that plaintiff was acting in the scope of his

employment at the time of the accident, and summary judgment was

appropriately granted.

       Although the scope of employment determination is dispositive

of   plaintiff's    appeal,    we   will   briefly    address    plaintiff's

alternative argument that a Section 20 settlement does not bar his

damages claim against his employer and co-employee.

       N.J.S.A.   34:15-20    expressly    provides   that   a   Section    20

settlement "shall have the force and effect of a dismissal of the

claim petition."     Sperling v. Bd. of Review, 301 N.J. Super. 1, 5

                                      7                              A-3825-16T2
(App. Div. 1997). "Receipt of a lump sum settlement under N.J.S.A.

34:15-20 constitutes an implied acknowledgment that the claimant's

disability was work-related and compensable under the Workers'

Compensation Act."     Ibid.    In Hawksby v. DePietro, 165 N.J. 58

(2000), the Supreme Court held that a Section 20 settlement barred

a   subsequent   medical   malpractice   claim   against   a   co-employee

doctor.   In so holding, the Court reasoned:

           A contrary holding would result "in burdening
           the employer indirectly with common-law
           damages superimposed upon [its] workmen's
           compensation liability by reason of either a
           legal, moral or practical obligation to
           indemnify the sued [doctor], director, officer
           or supervisory employee, or with the expense
           of carrying insurance to cover the personal
           liability of such . . . personnel."

           [Hawksby, 165 N.J. at 66-67 (alteration in
           original) (quoting Miller v. Muscarelle, 67
N.J. Super. 305, 321 (App. Div. 1961)).]

This case presents an even clearer example of the type of double

recovery prohibited by the Court in Hawksby.         Having recovered a

workers' compensation award for his injuries, plaintiff now seeks

to pursue a negligence claim for damages involving the same

accident and resultant injuries.         Because plaintiff's present

claims are prohibited by both statute and common law, the trial

court did not err in finding that plaintiff's receipt of workers'

compensation benefits bars any further recovery at law.            Summary

judgment was appropriately granted on that basis.

                                   8                               A-3825-16T2
Affirmed.




            9   A-3825-16T2